DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-28 are allowed.
 
Reasons for Allowance
 The following is an examiner's statement of reasons for allowance: The prior art fails to teach, disclose, or suggest, either alone or in combination,  a method of operating an aircraft, the method comprising: providing an output of a rate controller to an actuator, wherein a translational speed or an attitude of an aircraft is proportional to an amplitude of a pilot stick signal in the first mode, transitioning from a first mode to a second mode when a velocity of the aircraft exceeds a first velocity threshold, the transitioning comprising fading out a gain of an attitude controller over a first predetermined period of time, and successively decreasing a value of the integrator over a second predetermined period of time, as recited in Claim 1. 
Claims 12 and 23 include language similar to that of Claim 1 and are allowable for at least reasons similar to those of Claim 1.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833